Title: To George Washington from Benjamin Tallmadge, 5 December 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Danbury Decr 5th 1780
                        
                        I had the Honor to receive Your Excellency’s very agreeable favor of the 28th ulto, the last Evening—It gives
                            me the most singular satisfaction that my Conduct, in the late Expedition to Long Island, meets with Your Excellency’s
                            Approbation. I shall be particular in making known the favorable Sentiments expressed by the Commander in Chief, to the
                            Detachment which I had the Honor to Command. I have the Honor to be, with the most respectful Attachment, Dear Genl, Your
                            most Obedt & very Hble Servt
                        
                            Benja. Tallmadge
                        
                    